Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 1 of 15 PageID 8




                    EXHIBIT A
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 2 of 15 PageID 9
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 3 of 15 PageID 10
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 4 of 15 PageID 11
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 5 of 15 PageID 12
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 6 of 15 PageID 13
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 7 of 15 PageID 14
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 8 of 15 PageID 15
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 9 of 15 PageID 16
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 10 of 15 PageID 17
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 11 of 15 PageID 18
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 12 of 15 PageID 19
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 13 of 15 PageID 20
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 14 of 15 PageID 21
Case 6:19-cv-01150-CEM-EJK Document 1-1 Filed 06/21/19 Page 15 of 15 PageID 22
